Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 1 of 17

Exhibit 1
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 2 of 17

EEOC Form 5 (41/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form Is affected by the Privacy Act of 1974, Sae enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
[X] EEoc 623-2018-01934
Massachusetts Commission Against Discrimination and EEOC

 

State or focal Agency, if any

 

 

| believe that | have been discriminated against and subjected to a hostile work environment based
on my race and color (African-American). When | researched the vendors contracted to work with
Respondent | learned that the majority of vendors are Russian and/or foreign. The person that runs
Respondent's scheduling program, Tamara Shumovoskaya is Russian. A very small percentage of
the contractors are African- American. | also believe that when | complained to Respondent about
the discrimination, | was unlawfully retaliated against.

1 therefore charge Respondent with discriminating against me in violation of Title Vil of the Civil
Rights Act of 1964, as amended, and the applicable laws of the Commonwealth of Massachusetts.

 

 

 

EGeive
FEB 11 2019

U.S. E.E.0.C
Boston Area Office

 

 

 

     
  

    

 

 

QR DO ee

 

cooperate fully with them tn the processing of my charge in accordance with thelr

: a Cw a fe i
T want this charge filed with both the EEOC and the State or local Agency, ifany. 1) NOTARY ~ when My Ren for State and Local Agency equiréments
will advise the agencies If | change my address or phone number and | will KY) . Li , Oo.

that | have read the above charge and that f is true to

1g
e

   

Swear or §

| declare under penalty of perfury that tra above is true and correct. > bas Ge, Til fot tire Bette:
y é PLASNANT
<< \ noe SUBSCRIBED AND SWOR | TO BEFORE ME THIS DATE
Feb 11 ; 2019 ‘ (month, day, year)
Date

Charging Pari stoatre Fe

 

   
 

          
    
 

 

  

 

 

 
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 3 of 17

rm) E@EIUE|)

 

EEOC Form 6 (11109)

 

 

CHARGE OF DISCRIMINATION|| | FEB 1 1 ed Agency(ies) Charge No(s)

This form is affected by the Privacy Act of 1974. See a Privacy Act FEPA

 

Statement and other information before completing thig form.

 

 

 

EEOC §23-2018-01934
Massachusetts Commission Against Discrimination and EEOC

 

 

State or local Agency, if any

 

    
 

|

 

When I questioned Rebecca Bagley (Respondent's Director) about this, | was told my rates were too
high. However, when | lowered my rates, | still received less rides than my counterparts. When I
questioned Ivan Roman (my contract manager) ! was told that some people don't even make it into
the portal, and that Respondent would call me when needed. | would receive calls from Respondent,
as well as calls from an auto dialer. This meant | was no longer able to pick which trips | wanted to
accept (which is the advantage of the portal), since a person would either have to make the call, or
put it into the auto dialer to call..

| also sent emails to Rebecca, Ivan, and Karen Cordia (Assistant Director for Transportation
Programs for Respondent) alleging discrimination based on race, retaliation, and a hostile working
environment.

After sending those emails, | began to be retaliated against. Respondent would assign me calls that
were not cost effective (due to distance from the CCRD office), and when | declined, they would ask
me when | was going to accept assignments, with hostility.

On or about February 2017, after losing all of my workers and being forced to sell company vehicles
due to lack of assignments from Respondent, | filed a complaints with Mass Health, Massachusetts
Executive Office of Health and Human Services, the Massachusetts Department of Transportation,
the U.S. Department of Justice Civil Rights Division, and Senator Elizabeth Warrens office alleging
discrimination and retaliation based on race and color.

In March 2017, Mass Health held a meeting with me and Respondent officials. Following the meeting,
| gained access to the vendor portal starting in June 2017. | continued to receive calls from
Respondent and the auto dialer. My portal access was completely removed after in September after
90 days. When | questioned it, Rebecca informed me it was because | had raised my rates (which |
had done due to the price of gas). | believe this was in retaliation for my complaints.

Respondent continues to retaliate against me. Currently, | have been awarded trips by Respondent,
only to find when | get there, another Respondent vendor has taken the client to the appointment.
When I questioned it, | was told that Respondent had authorized them to do so. | also am being
excessively fined by Respondent by being told that | accepted trips that | didn't accept in the portal. |
am receiving calls for trip offers only in the morning, knowing there is no way | can accept all of
them. | am also sent on trips but when | arrive, | am being told by the individual that it was scheduled
for the wrong day. | have bid on contracts in approximately 50 cities/towns, but am currently only

allowed to work in three to five.

| believe that | am an employee rather than an independent contractor, since Respondent controls
how | work, when | work, and the terms and conditions of my work.

 

| want this charge filed with both the EEOC and the State or local Agency, if any. I NOTARY # When necessary for State and Local Age!
will advise the agencies if | change my address or phone number and | will 4. AIL

cooperate fully with them in the processing of my charge in accordance with their

rocadures, | swear or affirm

 

 
     
 

e above is true and correct.

  

| declare under penalty of perjury ) hy a ie
f DMF AN} a “
; SUBSCRIBED AND SWORN TO BEF
Feb 11, 2019 a ) | \ we on (month, day, year)
t

Date Charging par nature Fe YLOw
by
] L

 

 

 

 

    
 
  
 
  

that | have read the above charge and that It #afug hue” §

 
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 4 of 17

CP Enclosure with EEQC Form 5 (11/09)

Privacy AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

4. Form NuMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C, 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. ROouTINEUsES. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vil, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is

taken against you or others who oppose discrimination or cooperate in any investigation or

lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,

Section 503(a) of the ADA and Section 207(f) of GINA, itis unlawful for an employer to

discriminate against present or former employees or job applicants, for an employment agency to

discriminate against anyone, or for a union to discriminate against its members or membership
eames icants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any mane Tan investigation, =
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for ,
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.

    

 
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 5 of 17

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Boston Area Office John F, Kennedy Federal Building j
Government Center ’
Room 475
, Boston, MA 02203-0506
(617) 565-3200
TTY (617) 565-3204
FAX (617) 565-3196

 

Massachusetts Jurat Attachment to
EEOC Form 5 Charge of Discrimination

Charge Number: 5H o-- eoA)| © (% ay

Commonwealth of Massachusetts

 

 

 

 

 

 

 

County of Suffolk __ cpm pat ls B60
Al nve"t SOT
_ On this the | | _ Day of re 2 ee before me, Ce
Day Year
!
Suse M: Bose A
__, the undersigned Notary public, personally appeared
Name af Notary Public
9 OW L WoO Cc S , proved to me through satisfactory evidence of identity, -
Name of Charging Party

; i Cant _
UU AT Dawei N > ___ to be the person whose name was signed on the attached

Description of Identity

document in my presence, and who swore or affirmed to me that the contents of the document
are truthful and accurate to the best of their knowledge and belief.

wal faders

 

 

Signature of Notary Public
Qysnm foo SCA |
a Notary ; My Commission Expires l Ui Yt ch 2 a OOD

      

pbbnbenees
pada bababaasannsane

» SUSAN M. BOSCIA
Rotary Publ

 
  

Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 6 of 17

 

 

 

 

 

 

EEOC Form 5 (11/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this fom CI FEPA
[x] EEoc 523-2018-01934
Wlassachusetts Commission Against Discrimination and EEOC
Stale or focal ‘Agency, if any

a — Stale or focal “gency, 2s ~

Name (indicate Mr., Ms., Mrs.) Home Phone {inel, Area Code) Date of Sirth

Mr. Paul Jones |

 

 

 

Street Address City, State and ZiP Code
572 Park Street, Stoughton, MA 02072

  

/]0)

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or tate“6r Local Governegiyf at | Beliave
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.) Lr. /2

 

 

 

Name | é | No, Employees: 4: ] Phono. rah 1e Area Code)
MONTACHUSETTS REGIONAL TRANSPORTATION AUTHORITY ™. Bt §/-5190 < 9 (97; 7711

 

Street Address City, State and ZIP Code £2)
1427 Water St, Fitchburg, MA 01420

 

 

Name Na. Employees, Members | PhondtMo. (Inciude Area Code)

 

 

 

Street Address City, State and ZIP Cade

 

DATE(S) DISCRIMINATION TOOK PLACE
Earilest Latest

[x] RACE [x] COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN 04-01-2016 02-11-2019
rx] RETALIATION [| AGE [| DISABILITY C | GENETIC INFORMATION
[] OTHER (Specify) (] CONTINUING ACTION

THE PARTICULARS ARE (if additional paper is needed, altach extra sheet{s)):
1 am the President/Director of Commonwealth Community Recovery Division (CCRD), Inc.

DISCRIMINATION BASED ON (Check appropriate box(es).)

 

 

In April 2016, CCRD, Inc. entered into a contract with Respondent to provide non-emergency
transportation services (to and from medical appointments) to individuals receiving Mass Health

Benefits.

In 2016, I received insufficient vendor portal training. Ability use the portal is critical to scheduling
rides.

I noticed that in the first six months CCRD was contracted with Respondent, | would receive maybe
2-4 ride offers per day, whereas other vendors would receive up to 200. | knew this from
spreadsheets | was able to download from a vendor report tab.

 

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, ifany. | NOTARY ~
will advise the agencias if | change my address or phone number and | will
cooperate fully with them tn the processing of my charge in accordance with their

OCCU eee

i declare under penalty of perjury tha Mi) true and correct.
Feb 11, 2019 VL bea Ne (month, day, year)

Date Charging Parts nature ie bya uA
Ned

 

  

 

 

 

J

 
      
  
  
 
 

 

Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 7 of 17

 

 

 

fi :
: |
EEOC Form va (91189) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION i
DISMISSAL AND NOTICE OF RIGHTS HH
To: Paul Jones From: Boston Area Office a
572 Park Street John F. Kennedy Fed Bidg id
Stoughton, MA 02072 Government Ctr, Room 475 “i
| Boston, MA 02203 i
| te
. wd
C] On behalf of person(s) sggreved whase Montily is :
CONFIDENTIAL (29 CER §1601.7{a)} . " a
EEOC Charge No. EEOC Representative Telephones Noo
mS Susan M. Boscia, ns
523-2018-01934 | investigator | (617) 665-9243 5, |
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON: OE
[J The facts alleged in the charge fail to state 2 claim under any of the statutes enforced by the EEOC. ‘|
[] Your aitegations did net involve a dlsabitly as defined by the Amasicane With Disabties Act | |
[| The Respondent employs lees than the required number of employees or is not otherwise covered by the statutes. {
[] Your charge was not timely flied with EEOC; in other words,’ you waited too tong after the, date(s) of thezal
discrimination to fle your change ix .
[_] The GEOC issues the folowing determination: Based upon ita Investigation, the EEOC Is uniibte to conclude hat the
infarmation obtained establishes violations of the statutes. This dogs not certify that the respondent is in compllajjop with
the statutes, No finding 's mace 8s to eny other Issues that might be construed aa having been raised by this charge,
The EEOC hes adored the ngs ofthe state or local ar employment practices agency that iwestgatd this che
DE] other ponesy state) Lack of Juriadiction: No Employee/Employer Relationship ; i"
-NOTICE OF SUITRIGHTS- _ re,
(See the ackiticnal information attached to this form.) qn

Title Vit, the Americans with Disabilities Act, the Genetic information Nondigcrimination Act, orthe Age {||
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a-lawsult against the respondent(s) under federal law based on this charge In federal or state court. Your
lawsuit must be filed WITHIN 80 DAYS of your receipt of this notice; or your right to sue based on this charge will be
fost. (The time Emit for filing suit based on a claim under state law may be different.) af

t

alleged EPA underpayment. This means that backpay due for any violations that occurred
before you file sult may not be collectible,

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2.years (3 years for willful violations) ating

r

acer mem corinanns “aoa,

ee ow Sale

 

Enciosures(s)

3
i

“vi
: my

 

ee
Henin x wre cae:

MONTACHUSETTS REGIONAL TRANSPORTATION
AUTHORITY

1427 Water St
Fitchburg, MA 01420

7
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 8 of 17

Exhibit 2
 

Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 9 of 17

Commonwealth Community Recovery Division Inc.
Paul Jones

572 Park Street

Stoughton, Ma 02072

cerdcorp@gmail.com

Cell: 617-939-5417

Toll Free: 888-680-4667

Fax: 888-726-8386

The Equal Employment Opportunity Commission

Office of Federal Operations .

P.O Box 77960

Washington, DC 20013 March 20, 2019

Charge Number
$23-2018-01934

APPEAL

The complainant was employed directly by a contracting company Commonwealth
Community Recovery Division Inc. at Montachusett’s Regional Transit Authority
which a recipient of Federal funds.

The complainant attempted to initiate an EEO complaint against the agency on or
about September 5, 2018, but complainant complaint of Racial Discrimination,
Hostile Work Environment & Retaliation was dismissed for Lack of Jurisdiction
for No Employee/Employer Relationship by the agency’s EEO office in Boston
Massachusetts on February 19, 2019: and the complainant copy was mailed to him
and returned to the Boston EEOC office,

Complainant. found ont his complaint had been dismissed on or about Monday
February 25, 2019, through an email from the Boston office it stated “Dear Mr.
Jones: Your notice of dismissal and rights which was sent on February 19, 2019,
was returned by the USPS marked “Not Deliverable As Addressed, Unable to
Forward”, even though it was sent to the address you provided during the intake
process. I am attaching a copy of the correspondence which was returned to this
email’.
 

Case_4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 10 of 17

The complainant appeals this dismissal, the complainant states for the record that

_ The EEOC process is not limited to. direct employees, and that persons (such as
contract employecs) who are under enough supervision by the agency can also be
deemed a “Joint employer” relationship of the complainant, and thus able to sue the
agency as their “employer” through the EEOC process. The test used by EEOC is
highly fact-specific, applying the non-exclusive factors identified in Mav. Dept. of
Health and Human Services, EZOC Appeal Nos. 01962389, 01962390 (May 29,
1998):

1. The employer has the right to control when, where, and how-the worker
performs the job.
2. The work does not require a high level of skill or expertise.
3. There is a continuing relationship between the worker and the employer.
6. The employet has the right to assign additional projects to the worker.
7. The employer sets the hours of work and the duration of the job.
8. The worker is paid by the hour, week, or month rather than the agreed
cost of performing a job. |
9. The work performed by the worker is part of the regular business of the
employer;
U1. The employer can discharge the worker.
12. The worker and the employer believe that they are creating an employer-
employee relationship. .

The Boston, Ma EEOC office failed to even consider these factors as
complainant point these above test facts between the complainant and the
subcontractor.

Applying these factors to the complainant’s case, complainant believe that
the Boston, Ma EEOC office would have found these factors indicated that
the agency was the complainant’s joint employer and found that the
complainant was supervised enough by the agency for the agency to bea
‘joint employer’ such as to allow the complainant access to the EEOC
complaint (Charge) process.

1p annem menace
amet 0,4:19-Cv-11093-TSH. Document 91. Filed 04/22/21 Page 11 of 17

The alleged incidents of harassment, Discrimination, Hostile Work
Environment & Retaliation for filing complaints and protesting the above
type of treatment, cited by the complainant were sufficient to allege
harassment, Discrimination, Hostile Work Environment & Retaliation claim.

Paul Jones

VERIFICATION OF CERTIFICATION
STATE OF MASSACHUSETTS

_ Complainant, Paul Jones, states as follows
Lam the Complainant in this civil, 1 believe that this Appeal is well grounded in
fact and warranted by existing law or by a good faith argument for the extension,
modification or law.
I believe that this Appeal is not interposed for any improper purpose, such as to
harass (s), cause unnecessary delay or create a needless increase in. the cost of
litigation. J have filed this Appeal in good faith and solely for the purposes set
forth in it. Each exhibit which has been attached to this Appeal is true and correct
copy of the original.
I have-not altered, changed, modified or fabricated these exhibits, except that some

of the attached exhibits may contain some of my own handwritten notations.

 
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 12 of 17

 

 

Pursuant to 28 U.S.C. § 1746(2), I, Paul Jones, hereby declare (or certify, veel or
‘state) under penaity of} perjury that the foregoing i is true andcorrect,

Paul Jones /s/

Pj22765@gmail.com

DAT March 20, 2019

 
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 13 of 17

The final notice you received described your right to pursue the matter in court by filing a
lawsuit within 90 days of your receipt of the dismissal notice. It is important to note that a
request for reconsideration does not extend or eliminate the statutory 90-day period for pursuing
this matter in court. If a private lawsuit is not filed within 90 days of your receipt of the final
dismissal notice, the right to sue for the charge will be lost and cannot be restored by the EEOC.

Very truly yours,

F. Digitally signed by Feng K, An
© DN: cn=Feng K. An, o=United States

‘qua! Employment Opportunity
e N g e Nn ‘Genemission, ou=Boston Area Office,

  

  

*-“amaileFeng.An@EEGC.GOV, c=US
Date: 2019.04.05 11:57:55 -04'00'

Kenneth An, J.D.
Director
Baston Area Office
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 14 of 17

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Boston Area Office

John F. Kennedy Federal Building
Government Center, Room 475
Boston, MA 02203-0506

Toll Free Number: (866) 408-8075
Boston Direct Dial: (617) 565-4805
Boston Direct Line: (617) 565-3200
TTY: (617) 565-3204

FAX: (617) 565-3196

 

April 5, 2019

Mr. Paul Jones
572 Park Street
Stoughton, MA 02072

Re: | EEOC Charge No. 523-2018-01934
Paul Jones v. Montachusetts Transportation Authority

Dear Mr. Jones:

This is in response to your letter requesting reconsideration of the final findings issued in
the above referenced charge of employment discrimination.

The Equal Employment Opportunity Commission (EEOC) has no obligation to
reconsider the final findings we have issued on a charge. EEOC Directors may decline to review
a request to reconsider an EEOC finding unless the charging Party presents substantial new and
relevant evidence, or a persuasive argument that the EEOC’s prior decision was contrary to the
facts or the law.

Section 605 of EEOC’s rules and regulations, states in relevant parts that “the objective
of Congress in enacting Title VII (Act) was ‘to achieve equality of employment opportunities
and to remove barriers that have operated in the past to favor an identifiable group’ over other
groups. It is the Commission’s position that, because the Act was intended to eliminate
discrimination in employment, the association between a (Charging Party) and a (Respondent) be
related to employment to be covered by the Act. Employment must be distinguished from the
independent contractual associations of business entities for [this is] not covered.” Under the
economic reality analysis, the evidence obtained by the EEOC clearly shows that it is the
business interest of your organization d/b/a Commonwealth Community Recovery Division, Inc.
that is being served and not that of the Respondent.

Our review of the file does not indicate a basis to reconsider the February 19, 2019, final
determination. There are no indications that further investigation would disclose a violation of
the statutes enforced by the EEOC.
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 15 of 17

Exhibit 3
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 16 of 17
6/17/2019 Gmail - MARTS previous employee IVAN ROMAN

 

Gmail paul jones <ccrdcorp@gmail.com>

 

MARTS previous employee IVAN ROMAN

 

paul jones <ccrdcorp@gmail.com> Mon, Jun 4, 2018 at 9:41 AM
To: "Badgley, Rebecca” <rebecca.badgley@mrta.us>, "Small-Borsellino, Sharna (EHS)" <Sharna.Small-
Borsellino@massmail.state.ma.us>, joseph.|.harrington@state.ma.us, sandy.mulcahy@state.ma.us,
julian.tynes@dot.state.ma.us, gregory.sobczynski@state.ma.us, donna.landry@mrta.us, Anthony.J.Ta@state.ma.us

To whom it may concern,
CCRD INC has been experiencing Fraudulent trips that have never been assigned to us popping up in our invoices at the
end of each billing cycle for some time now.

CCRD INC writes down (daily log) pick up, drop off times & mileage for each leg of trip daily, none of these trips are on
any of the above documents from MART or our in-house daily logs..

CCRD INC also has installed cameras and tracking devices for all 3 of our vehicles & cameras to protect CCRD INC.
from fraudulent charges.

These mentioned trips and clients are not even on cameras nor does it ever show any of our vehicles arriving at these
clients address to pick up or drop off locations. We can download all vehicles activities that show locations for up to a year
for tracking devices (Cloud).

we have been seeing for months trips popping up in our portal it is not on MARTS Vendor portal (Trip Completions) our
daily Download of Trips (CSV File) our in-house Daily Log or even our tracking system or cameras, this is very
disturbing and can cause us to be brought up on fraud charges if these trips are inadvertently marked completed on our
invoices.

GCRD INC has to go through each trip on MARTS Vendor portal (Trip Completions), MARTS Download of Trips
(CSV File) & Our in-house Daily Log to assure we have no trips that have been placed in our Invoice at the end of the
billing period.

This has nothing to do with CCRD INC. end of things, no trips should be placed in any vendors portal if the vendor did not
have these trips in MARTS Vendor portal (Trip Completions), MARTS Download of Trips (CSV File), Our in-house Daily
Log, on our Tracking devises (To show vehicle arrived at clients pick & drop off locations)

This is a serious problem for us we are in dire need of your immediate attention for a solution to this serious

problem, CCRD INC has screenshots of fraudulent rides placed in our portal during invoicing, we also make a notation in
the vendor commits section on the billing invoices, these notations are not in our finalized invoices as of lately when we
download a copy for our files as they use to be.

We also can provide detailed in-house daily logs, tracking printouts from tracking company to show none of CCRD INC,s
vehicles were at any of these locations, please help us with this serious issue Thank you.

1. Robles. K on Sunday, May 27, 2018, from 44 Peart St Chicopee Ma to 628 Center Street Chicopee Ma, this is a
Fraudulent Trip it shouldn't have been placed in my Portal.

2. Edwin. S on Wednesday, May 30, 2018, from 25-27 Bonnyview Street, Springfield, Ma to 622 State Street Springfield,
Ma this is a Fraudulent Trip it shouldn't have been placed in my Portal.

Paul Jones / Director
Commonwealth Community
Recovery Division Inc.

79 Thompson Street
Springfield, Ma 01109

Cell: 617-939-5417

Toll Free: 888-680-4667

https://mail.google.com/mail/u/0?ik=1747b33c77 &view=pt&search=all &permmsgid=msg-a%3As%3A4454325080988727 185asimplemsg-a%3As%3A... 1/2
Case 4:19-cv-11093-TSH Document 91 Filed 04/22/21 Page 17 of 17
6/17/2019 Gmail - MARTS previous employee IVAN ROMAN
Fax: 888-726-8386

The information in this email is intended only for the person or entity to which it is addressed from CCRD INC. and may
contain confidential and/or privileged material. Any review, retransmissions, dissemination or other use of or taking of any
action in reliance upon this information by persons or entities other than the intended recipient is prohibited. If you
receive this email in error, please contact the sender and delete the material from any computers.

[Quoted text hidden}

https://mail.google.com/mail/u/0?ik=1747b33c77&view=pt&search=all&permmsgid=msg-a%3As%3A4454325080988727 185&simpl=msg-a%cAs%3A... 2/2
